UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1686


RAHEL WOLDEGEBRIEL HAILE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 27, 2012              Decided:   March 7, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David R. Saffold, LAW OFFICES OF DAVID R. SAFFOLD, Washington,
D.C., for Petitioner. Tony West, Assistant Attorney General,
Daniel E. Goldman, Senior Litigation Counsel, Brianne Whelan
Cohen,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rahel    Woldegebriel   Haile,     a    native    and     citizen    of

Ethiopia,   petitions    for   review    of   an   order     of    the   Board    of

Immigration Appeals (Board) denying her motion to reconsider.

We have reviewed the administrative record and conclude that the

Board did not abuse its discretion in denying Haile’s motion.

See   8   C.F.R.    § 1003.2(a)   (2011).      We    accordingly         deny    the

petition for review for the reasons stated by the Board.                   See In

re: Haile (B.I.A. May 31, 2011).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                     2